 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into
effective as of the ___ day of December, 2011, by and between Grand River Bank
(“Bank”), and Patrick K. Gill, an individual resident of the State of Michigan
(“Executive”) and subject to the approval of the State of Michigan Office of
Financial and Insurance Regulation (“OFIR”).

 

WHEREAS, the Executive has considerable experience, expertise and training in
management related to banking and services offered by the Bank;

 

WHEREAS, the Bank desires for the Executive to be employed as the President &
Chief Executive Officer of the Bank, and Executive desires to accept employment,
subject to and on the terms and conditions set forth in this Agreement; and

 

WHEREAS, both the Bank and the Executive have read and understood the terms and
provisions set forth in this Agreement and have been afforded a reasonable
opportunity to review this Agreement with their respective legal counsel.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
in this Agreement, the Executive and the Bank agree as follows:

 

A. DURATION

 

1. The initial term of the Executive’s employment will commence on February 1,
2012 (the “Effective Date”) subject to the approval of the State of Michigan
Office of Financial and Insurance Regulation and end on the third anniversary of
the Effective Date (the “Initial Employment Period”), unless terminated earlier
pursuant to Section F of this Agreement; provided, however, that as of the
expiration of each twelve (12) month period (“Employment Year’’) following the
Effective Date, the Employment Period (as defined below) will automatically be
extended for a one-year period such that it will expire three (3) years from the
commencement of such extension, unless either party gives at least 30 days
written notice prior to the end of then-current Employment Year of its intention
not to further extend the Employment Period (the Initial Employment Period and
each subsequent extension shall constitute the “Employment Period”).

 

2. Both the Bank and the Executive acknowledge and agree that the parties may
agree to continue the employment relationship upon such terms as they may
mutually agree. Both parties acknowledge and agree that, in the event this
Agreement does not renew, this Agreement shall terminate automatically upon the
expiration of the then current term without any additional liability or
obligation on the part of either party, except as expressly provided herein.

 

B. COMPENSATION

 

3. All payments of salary and other compensation to the Executive shall be
payable in accordance with the Bank’s ordinary payroll and other policies and
procedures.

 

a. During the term of this Agreement, the Bank agrees to pay the Executive a
base salary of not less than Two Hundred Thousand ($200,000) Dollars annually,
appropriately prorated for partial months at the commencement and end of the
term of this Agreement.

 

b. During the term of this Agreement, it is anticipated that the board of
directors of the Bank (“Board of Directors” or “Board”) or a delegated committee
thereof will adopt an executive incentive bonus plan based upon the asset growth
and profitability of the Bank. The Executive will be entitled to participate in
such plan (percentage of salary based on after tax profits TBD).

 

1

 

 

c. The Executive shall also be entitled to participate in any benefit programs
applicable to all employees of the Bank or to executive employees of the Bank in
accordance with Bank policy and the provisions of said benefit programs.

 

d. The Executive shall receive options to purchase Twenty Five Thousand (25,000)
shares of common stock of the Bank at an exercise price of $10 per share. The
options shall have a term of Ten (10) years from the date of issuance, which
shall be the Effective Date, and to the extent permitted by law, shall be
treated as incentive stock options. The options shall vest ratably over a period
of Five (5) years, beginning on the first anniversary date of the Effective
Date. The options shall be evidenced by a stock option agreement, which shall
have such terms as are consistent with those set forth above and such additional
terms as may be set forth in the stock option agreement or the stock option plan
pursuant to which the options are granted.

 

4. The Bank shall provide the Executive with a cellular phone and laptop
computer for use in the performance of his duties and obligations under this
Agreement. The Bank also shall reimburse the Executive for all reasonable
expenses, including, but not limited to, travel expenses, lodging expenses, and
meals and entertainment expenses, that the Executive may incur in the
performance of his duties and obligations under this Agreement; provided,
however, that the Executive shall be required to submit receipts or other
acceptable documentation to the cashier of the Bank or such other officer
designated by the Board of Directors to verify such expenses prior to any
reimbursements. In addition to the reimbursement of expenses listed in this
Paragraph, the Bank shall pay, or reimburse the Executive, for reasonable
initiation fees for trade association memberships deemed to be acceptable and
appropriate by the Board of Directors.

 

5. Subject to the provisions of Paragraph 9 of this Agreement, the Executive
shall be entitled to receive employee and dependent health insurance, dental
insurance, paid sick leave and Six (6) weeks of paid vacation per year, and any
additional benefits provided to all Bank employees. The Executive’s receipt of
such benefits shall be in accordance with the Bank’s employment policies. Upon
the termination of this Agreement for any reason other than Good Cause as
defined in Section 26 below, the Executive shall have the opportunity to
purchase health insurance benefits from the Bank’s health insurance provider, at
employee rates, up to the Executive’s 65th birthday, subject to the following:
(a) the availability of such benefits from the Bank’s health insurance provider,
to former employees, including retirees; (b) certain provisions of the Internal
Revenue Code (IRC), including, but not limited to Section 105(h) of the IRC; (c)
any limitations placed on employers by the Patient Protection and Affordable
Care Act; (d) Bank regulatory approval.

 

6. The Bank also shall provide the Executive with a salary continuation plan,
with such terms as are approved by Executive and the Board of Directors.

 

7. The Bank also shall provide the Executive with term life insurance coverage
in an initial amount not to exceed One Hundred Ninety Nine Percent (199)% of the
Executive’s base salary, and having a term not less than ten years. If, during
the term of this Agreement, the Bank adopts a plan providing life insurance
benefits to other Bank employees and the maximum coverage under such plan
exceeds the maximum permissible coverage provided by this Paragraph, then
notwithstanding the provisions of this Paragraph, the Executive shall be
entitled to participate in the Bank’s life insurance benefit plan to the full
extent that it is available to other Bank employees.

 

2

 

 

8. The Board of Directors or a delegated committee shall review the amount of
the Executive’s compensation, including his base salary, not less than annually
and shall increase such base salary as a result of such review and to provide
reasonable cost of living adjustments, all in the discretion of the Board of
Directors or such committee and consistent with safe and sound banking
practices; provided however that the Executive’s base salary, bonuses and
vacation shall not be less than the amounts set forth in Paragraphs 3, 4, and 5
at any time during the term of this Agreement.

 

9. All employee benefits provided to the Executive by the Bank incident to the
Executive’s employment shall be governed by the applicable plan documents,
summary plan descriptions or employment policies, and may be modified, suspended
or revoked at any time, in accordance with the terms and provisions of the
applicable documents.

 

10. The parties hereto acknowledge that the compensation set forth herein and
the other covenants and agreements of the Bank contained herein are fair and
adequate compensation for the Executive’s services and for the covenants of the
Executive as set forth herein.

 

C. RESPONSIBILITIES

 

11. The Executive shall be employed as the President & Chief Executive Officer
of the Bank and shall faithfully devote his best efforts and his primary focus
to the Bank.

 

12. The Executive acknowledges and agrees that the duties and responsibilities
of the Executive are those required of someone in the position as the President
& Chief Executive Officer of the Bank, including without limitation, the
development and implementation of the business plan prepared as part of the
Bank’s requirements through the de novo period of operations and as long as
necessary to ensure compliance with the Bank’s Charter and deposit insurance
orders. At a minimum, the Executive shall identify and recruit the executive
management and commercial lending team as contemplated by the business plan and
provide leadership on behalf of the Bank to increase capital in the event the
Bank’s parent Company should be approved to move forward with such activity.
Such duties are wholly within the discretion of its Board of Directors, and may
be modified, or new duties and responsibilities imposed by the Board of
Directors, at any time, without the approval or consent of the Executive.
However, these new duties and responsibilities may not constitute immoral or
unlawful acts. In addition, the new duties and responsibilities must be
consistent with the Executive’s role as the President & Chief Executive Officer
of a financial institution.

 

13. The Executive acknowledges and agrees that, during the term of this
Agreement, he has a fiduciary duty of loyalty to the Bank and the shareholders
of the Bank’s parent Company, and that he will not engage in any activity during
the term of this Agreement, which will or could, in any significant way, harm
the business, business interests, or reputation of the Bank or the reputation of
the Board of Directors.

 

14. The Executive shall not directly or indirectly engage in competition with
the Bank at any time during the existence of the employment relationship between
the Bank and the Executive, and the Executive will not on his

 

15. own behalf, or as another’s agent or employee, engage in any of the same or
similar duties and/or Bank-related responsibilities required by the Executive’s
position with the Bank, other than as an employee of the Bank pursuant to this
Agreement or as specifically approved by the Board of Directors. In addition,
without the prior written consent of the Board of Directors, Executive shall not
usurp for himself or herself any corporate opportunity available to the Bank.

 

3

 

 

D. NONINTERFERENCE

 

16. The Executive acknowledges that, as part of his employment with the Bank, he
will become familiar with the salary, pay scale, capabilities, experiences,
skill and desires of the Bank’s employees. The Executive agrees to maintain the
confidentiality of such information. The Executive further covenants and agrees
that, for a period of one year (twelve successive calendar months) subsequent to
the termination of this Agreement, whether such termination occurs at the
insistence of the Bank or the Executive, the Executive shall not recruit, hire,
or attempt to recruit or hire, directly or by assisting others, any employees of
the Bank, nor shall the Executive contact or communicate with any employees of
the Bank for the purpose of inducing such employees of the Bank to terminate
their employment with the Bank. For purposes of this covenant, “employees of the
Bank” shall refer to employees who are still actively employed by or were
employed by the Bank within the prior year at the time of the attempted
recruiting or hiring.

 

17. In his or her position of employment, the Executive will be exposed to
confidential information and trade secrets (hereafter “Proprietary Information”)
pertaining to, or arising from, the business of the Bank and its affiliates (if
any). The Executive hereby agrees and acknowledges that such Proprietary
Information is unique and valuable to the Bank’s business and that the Bank
would suffer irreparable injury if this information were publicly disclosed.
Therefore, the Executive agrees to keep in strict secrecy and confidence, both
during and after the period of his employment, any and all Proprietary
Information which the Executive acquires, or to which the Executive has access,
during employment by the Bank, that has not been publicly disclosed by the Bank.
The Proprietary Information covered by this Agreement shall include, but shall
not be limited to: (i) the identities of the Bank’s existing and prospective
customers or clients, including names, addresses, credit status, and pricing
levels; (ii) the buying and selling habits and customs of the Bank’s existing
and prospective customers or clients; (iii) financial information about the
Bank; (iv) product and systems specifications, concepts for new or improved
products and other product or systems data; (v) the identities of, and special
skills possessed by, the Bank’s employees; (vi) the identities of and pricing
information about the Bank’s suppliers and vendors; (vii) training programs
developed by the Bank; (viii) pricing studies, information and analyses;
(ix) current and prospective products and inventories; (x) financial models,
business projections and market studies; (xi) the Bank’s financial results and
business conditions; (xii) business plans and strategies; (xiii) special
processes, procedures, and services of the Bank and its suppliers and vendors;
and (xiv) computer programs and software developed by the Bank or its
consultants. The provisions and agreements entered into herein shall survive the
term of the Employee’s employment to the extent reasonably necessary to
accomplish their purpose in protecting the interests of the Bank in any
Proprietary Information disclosed to, or learned by, the Executive while
employed.

 

18. The Executive expressly represents that he has no agreements with, or
obligations to, any party which conflict, or may conflict, with the interests of
the Bank or with the Executive’s duties as an employee of the Bank.

 

19. The Executive acknowledges that the special relationship of trust and
confidence between he, the Bank, and its clients and customers creates a high
risk and opportunity for the Executive to misappropriate the relationship and
goodwill existing between the Bank and its clients and customers. The Executive
further acknowledges and agrees that it is fair and reasonable for the Bank to
take steps to protect itself from the risk of such misappropriation. The
Executive further acknowledges that, at the outset of his employment with the
Bank and throughout his employment with the Bank, the Executive will be provided
with access to and informed of Proprietary Information, which will enable him to
benefit from the Bank’s goodwill and know-how.

 

4

 

 

20. The Executive acknowledges that it would be inevitable in the performance of
his duties as a director, officer, employee, investor, agent or consultant of
any person, association, entity, or company which competes with the Bank, or
which intends to or may compete with the Bank, to disclose and/or use
Proprietary Information, as well as to misappropriate the Bank’s goodwill and
know-how, to or for the benefit of such other person, association, entity, or
company. The Executive also acknowledges that, in exchange for the execution of
the non-solicitation restriction set forth in these NONINTERFERENCE provisions,
he has received substantial, valuable consideration, including: (i) confidential
trade secret and proprietary information relating to the identity and special
needs of the Bank’s current and prospective customers, the Bank’s current and
prospective services, the Bank’s business projections and market studies, the
Bank’s business plans and strategies, the Bank’s studies and information
concerning special services unique to the Bank; (ii) employment; and (iii)
compensation and benefits as described in this Agreement. The Executive further
acknowledges and agrees that this consideration constitutes fair and adequate
consideration for the execution of the non-solicitation restriction set forth
herein.

 

21. In consideration for the above-recited valuable consideration, as well as to
protect the vital interests described in these NONINTERFERENCE provisions, the
Executive understands and agrees that during the continuation of this Agreement
and for a period of one year following the termination of this Agreement by
either party, for any reason (other than for termination of the Executive for
circumstances described in Paragraph 25(e), below), the Executive will not be or
become engaged in any way (directly or indirectly), as an individual proprietor,
beneficiary, trustee, owner, partner, stockholder, officer, director, executive,
investor, lender, sales representative, or in any other capacity, whatsoever, in
any activity or endeavor which competes or conflicts with the Bank’s business or
the business of the Bank or the business of any of their respective affiliates
(if any), as such business has been conducted during the tenure of the
Executive’s employment with the Bank, within a Fifty (50) mile radius of the
Bank’s primary place of doing business, alternatively referred to as its
headquarters building. It is the parties’ desire that these restrictions be
enforced to the fullest extent allowed by law.

 

22. The Executive agrees that the restrictions set forth in Paragraph 20 above
are ancillary to an otherwise enforceable agreement, are supported by
independent valuable consideration, and that the limitations as to time,
geographical area, and scope of activity to be restrained by Paragraph 20 are
reasonable and acceptable, and do not impose any greater restraint than is
reasonably necessary to protect the goodwill and other business interests of the
Bank. The Executive further agrees that such restrictions do not create undue
hardship for him or for the public. The NONINTERFERENCE provisions in this
Section D are not intended to be construed as a general restraint from engaging
in a lawful profession or a general covenant against competition. Nothing herein
will prohibit the Executive’s (i) beneficial ownership of less than 5% of the
publicly traded capital stock of a corporation listed on a national securities
exchange so long as this is not a controlling interest, or (ii) ownership of
mutual fund investments. The Executive may not avoid the purpose and intent of
this paragraph by engaging in conduct within the geographically limited area
from a remote location through means such as telecommunications, written
correspondence, computer generated or assisted communications, or other similar
methods or yet to be developed technologies. The Executive agrees that if, at
some later date, a court of competent jurisdiction determines that the
non-solicitation agreement set forth in this Section D does not meet the
criteria set forth by applicable law, then, such agreement may be reformed by
the court and enforced to the maximum extent permitted under applicable law. The
Executive understands that his obligations under this Section D shall not be
assignable by him.

 

23. The Executive acknowledges that the covenants set forth in these
NONINTERFERENCE provisions are material conditions to the Bank’s willingness to
execute and deliver this Agreement and to provide Executive the compensation and
benefits and other consideration provided hereunder. The parties agree that the
existence of any claim or cause of action of Executive against the Bank, whether
predicated on this Agreement or otherwise, will not constitute a defense to the
enforcement by the Bank of such covenants. It is specifically acknowledged that
the periods following the termination of employment stated in Paragraphs 15 and
20, during which the agreements and covenants of Executive made in such
Paragraphs are effective, are to be computed by excluding from such computation
any time during which Executive is in violation of any provision of Paragraph 15
or 20. The covenants contained in these NONINTERFERENCE provisions will not be
affected by any breach of any other provision hereof by any party hereto. In
addition, Executive’s obligations under these NONINTERFERENCE provisions shall
survive the termination of this Agreement and Executive’s employment with the
Bank. Executive’s obligations under these NONINTERFERENCE provisions are in
addition to, and not in limitation or preemption of, all other obligations of
confidentiality which he may have to Bank under general legal or equitable
principles, or other the Bank policies.

 

5

 

 

E. REMEDIES

 

24. In the event that the Executive violates any of the provisions set forth in
this Agreement relating to NONINTERFERENCE, Executive acknowledges that the Bank
would suffer immediate and irreparable harm and would not have an adequate
remedy at law for money damages. Accordingly, Executive agrees that, without the
necessity of proving actual damages or posting bond or other security, the Bank
shall be entitled to temporary or permanent injunction or injunctions to prevent
breaches of such performance and to specific enforcement of such covenants in
addition to any other remedy to which the Bank may be entitled, at law or in
equity. In such a situation, the parties agree that the Bank may pursue any
remedy available, including declaratory relief, concurrently or consecutively in
any order as to any breach, violation, or threatened breach or violation of any
of the provisions set forth in this Agreement relating to NONINTERFERENCE, and
the pursuit of any particular remedy or remedies shall not be deemed an election
of remedies or waiver of the right to pursue any other remedy.

 

F. TERMINATION

 

25. The Board of Directors shall be entitled to terminate this Agreement, for
any reason, by providing the Executive with thirty (30) days written notice of
the termination. However, if this Agreement is terminated by the Bank without
Good Cause, as defined in this Agreement, the Bank shall provide the Executive
with the severance set forth in paragraph 34 of this Agreement.

 

26. For purposes of this Agreement, “Good Cause” shall be defined as the
occurrence of one of the following events:

 

a. The determination by the Board of Directors, in the exercise of its
reasonable judgment, that Executive has violated any provision of this Agreement
or is negligent in the performance of his or her duties hereunder, and has
failed to cure such violation or the effects of such negligence within a
reasonable period after written notice to the Executive by the Bank specifying
in reasonable detail the alleged violation;

 

b. The determination by the Board of Directors, in the exercise of its
reasonable judgment, that (i) Executive has failed to follow the policies
adopted by the Board of Directors and has failed to cure such failure within a
reasonable period after written notice to the Executive by the Bank specifying
in reasonable detail the alleged failure; or (ii) Executive has engaged in such
actions or omissions that would constitute unsafe or unsound banking practices;

 

c. The Executive is charged with a misdemeanor involving moral turpitude or a
felony;

 

6

 

 

d. The determination by the Board of Directors, in the exercise of its
reasonable judgment, that the Executive has engaged in gross misconduct in the
course and scope of his or her employment with the Bank including indecency,
immorality, insubordination, dishonesty, unlawful harassment, use of illegal
drugs, or fighting;

 

e. The determination by the Board of Directors, in the exercise of its
reasonable judgment and in good faith, that the Executive’s job performance is
substantially unsatisfactory and that Executive has failed to cure such
performance within a reasonable period after written notice to the Executive by
the Bank specifying in reasonable detail the nature of the unsatisfactory
performance;

 

f. The Executive is prohibited from engaging in the business of banking by any
governmental regulatory agency having jurisdiction over the Bank; or

 

g. The Bank has entered into a formal administrative action.

 

27. Executive shall be entitled to terminate this Agreement at any time, for any
reason, with or without cause, by providing thirty (30) days written notice to
the Bank. The effective date of such resignation shall be the 30th calendar day
following the date the notice is given or such other later date as may be set
forth in the notice. Upon Executive’s resignation, Executive shall be entitled
to receive any base salary which has been earned by him through the effective
date of such resignation.

 

28. If Executive dies during the term of this Agreement and while in the employ
of the Bank, this Agreement will terminate automatically, without notice, on the
date of the Executive’s death and the Bank shall not have any further obligation
to Executive or his estate under this Agreement (other than death benefits
payable under any benefit plans to which Executive is a party), except that the
Bank shall pay Executive’s estate that portion of Executive’s base salary
accrued through the date on which Executive’s death occurred. To the maximum
extent, and for the term, permitted by the health benefit provisions of the
Consolidated Omnibus Budget Reconciliation Act (COBRA) of 1986, if Executive
dies during the term of this Agreement and while in the employ of the Bank, the
Bank shall provide or maintain health insurance benefits, at the Bank’s expense,
for Executive’s spouse.

 

29. This Agreement will terminate immediately, without notice, in the event the
Executive is prevented from performing his duties hereunder by reason of
becoming physically or mentally disabled. For purposes of this Agreement, the
term “disabled” shall have the meaning set forth in the Bank’s long-term
disability plan or, if the Bank has no long-term disability plan in effect at
the time of the Executive’s disability, then “disabled” shall mean that
Executive has become physically or mentally incapable (excluding infrequent and
temporary absences due to ordinary illness) of performing the essential
functions of his duties under this Agreement for a continuous period of three
(3) months, as determined by the Board of Directors upon the advice of a
qualified physician. In the event a dispute arises between Executive and the
Bank concerning Executive’s physical or mental ability to continue or return to
the performance of his or her duties, then Executive shall submit to an
examination by a competent physician mutually agreeable to the parties. The
physician’s opinion as to the Executive’s capability to perform his duties will
be final and binding. During any period prior to termination during which the
Executive fails to perform his duties as a result of incapacity due to physical
or mental illness, the Executive shall continue to receive his full salary at
the rate then in effect for such period until his employment terminates pursuant
to this Paragraph 28, provided that payments so made to the Executive during
such period shall be reduced by the sum of the amounts, if any, payable to the
Executive under any disability benefit plans of the Bank that were not
previously applied to reduce such payment.

 

7

 

 

In the event of a termination pursuant to this Section 28, the Bank shall be
relieved of all its obligations under this Agreement, except that Bank shall pay
to the Executive, or to his estate in the event of his subsequent death, the
Executive’s base salary under Paragraph 3(a) through the date on which such
termination shall have occurred, reduced during such period by the amount of any
benefits received by Executive under any disability policy maintained by the
Bank and by any death benefits payable under the benefit plans referenced in
Paragraph 7. All such payments to the Executive or to his estate shall be made
in the same manner as other payroll obligations.

 

30. Executive acknowledges that all memoranda, notes, records, reports, manuals,
books, papers, letters, client and customer lists, contracts, software programs,
information and records, drafts of instructions, guides and manuals, and other
documentation (whether in draft or final form), and other sales or financial
information and aids relating to the Bank’s business, and any and all other
documents containing Propriety Information furnished to the Executive by any
representative of the Bank or otherwise acquired or developed by the Executive
in connection with his duties under this Agreement (collectively, the “Recipient
Materials”) shall at all times be the property of the Bank. Within three
calendar days of the termination of this Agreement, the Executive shall return
to the Bank, all Recipient Materials (including all Proprietary Information)
that are in his possession, custody or control.

 

31. The provisions of provisions of Paragraphs 15, 16, 20-23, 29-34, 39, 43 and
45 shall survive the termination of this Agreement.

 

G. CHANGE OF CONTROL

 

32. The parties acknowledge that the Executive has agreed to assume the position
of President & Chief Executive Officer and to enter into this Agreement based on
his confidence in the current owners of the Bank and the direction of the Bank
provided by the current Board of Directors. Upon a “Change of Control,” as
defined below, the Executive may, at his option, notify the Bank within sixty
(60) days following such Change of Control that he intends to terminate this
Agreement based upon the Change of Control.

 

In the event that Executive is terminated by the Bank within sixty (60) days
following such Change of Control for any reason other than for Good Cause,
Executive shall be entitled to elect to receive as severance the lump sum amount
determined pursuant to Paragraph 32 upon written notice to the Bank, in which
case the severance provisions of Paragraph 34 shall not apply.

 

33. In the event that the Executive elects to terminate this Agreement based
upon the Change of Control, the Bank shall pay to the Executive, within thirty
(30) days of Bank’s receipt of a notice of the Executive’s election to terminate
this Agreement, a cash lump sum payment equal to two (2) times his Base Amount
as defined in section 280G (b) (3) of the Internal Revenue Code of 1986, as
amended (“Code”).

 

In the event that any compensation payable under this Agreement is determined to
be a “parachute payment” subject to the excise tax imposed by Section 4999 of
the Code or any successor provision (the “Excise Tax”), the Bank agrees to pay
to the Executive an additional sum (the “Gross Up”) in an amount such that the
net amount retained by the Executive, after receiving both the payment and the
Gross Up and after paying: (i) any Excise Tax on the payment and the Gross Up,
and (ii) any federal, state, and local income taxes on the Gross Up, is equal to
the amount of the payment.

 

For purposes of determining the Gross Up, the Executive shall be deemed to pay
federal, state, and local income taxes at the highest marginal rate of taxation
in his or her filing status for the calendar year in which the payment is to be
made based upon the Executive’s domicile on the date of the event that triggers
the Excise Tax. The determination of whether such Excise Tax is payable and the
amount of such Excise Tax shall be based upon the opinion of tax counsel
selected by the Bank, subject to the reasonable approval of the Executive. If
such opinion is not finally accepted by the Internal Revenue Service, then
appropriate adjustments shall be calculated (with additional Gross Up determined
based on the principals outlined in the previous paragraph, if applicable) by
such tax counsel based upon the final amount of Excise Tax so determined
together with any applicable penalties and interest. The final amount shall be
paid, if applicable, within thirty (30) days after such calculations are
completed, but in no event later than April 1st of the year following the event
that triggers the Excise Tax. Such compensation shall be payable in equal
disbursements in accordance with the Bank’s ordinary payroll policies and
procedures.

 

8

 

 

34. As used in this Agreement, a “Change of Control” shall be deemed to have
occurred in each of the following instances:

 

a. A reorganization, merger, consolidation or other corporate transaction
involving the Bank, in each case, with respect to which the shareholders of the
Bank’s holding company, Grand River Commerce, Inc. (“Company”), immediately
prior to such transaction do not, immediately after the transaction, own more
than fifty percent (50%) of the combined voting power of the reorganized, merged
or consolidated Company’s then outstanding voting securities;

 

b. The sale, transfer or assignment of all or substantially all of the assets of
the Bank or Company to any third party.

 

c. The acquisition by any individual, entity or “group,” within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act (a “Person”), of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of voting securities of the Company where such acquisition causes
any such Person to own twenty percent (20%) or more of the combined voting power
of the Company’s then outstanding capital stock then entitled to vote generally
in the election of directors; provided however, that a Change of Control shall
not be deemed to have occurred if a Person becomes the beneficial owner of
twenty percent of the combined voting power of the Company’s then outstanding
capital stock solely as a result of the repurchase of voting securities by the
Company.

 

d. During any period of two consecutive years, the persons who were directors of
the Bank immediately before the beginning of the two year period (the “Incumbent
Directors”) shall cease to constitute at least a majority of the Board of
Directors; provided that any individual becoming a director subsequent to the
beginning of such two year period whose election, or nomination for election by
the Bank’s shareholders, was approved by at least two-thirds of the directors
then comprising the Incumbent Directors shall be considered as though such
individual were an Incumbent Director unless such individual’s initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act).

 

Notwithstanding anything contained herein to the contrary, if Executive’s
employment is terminated and he reasonably demonstrates that such termination
was at the request of a third party who has indicated an intention of taking
steps reasonably calculated to effect a Change of Control and who effects a
Change of Control, or such termination otherwise occurred in connection with, or
in anticipation of, a Change of Control which later actually occurs, then for
all purposes hereof, a Change of Control shall be deemed to have occurred on the
day immediately prior to the date of such termination of his employment.

 

9

 

 

H. SEVERANCE

 

35. Except as otherwise expressly provided herein, if Bank terminates
Executive’s employment for any reason other than Good Cause (as defined in this
Agreement), then Executive shall be entitled to severance pay in an amount not
less than the base salary that would have been due the Executive had he remained
employed for twelve (12) months following termination. In the event that the
Executive is entitled to any payment under Section G, above, no payment shall be
due under this Section H. Any severance pay due to Executive pursuant to this
Section H shall be paid in accordance with the terms of normal payroll procedure
of the Bank.  

 

I. SEVERABILITY

 

36. If any term or other provision of this Agreement is held to be illegal,
invalid or unenforceable by any rule of law or public policy: (A) such term or
provision shall be fully severable and this Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision were not a part
hereof; (B) the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by such illegal, invalid or
unenforceable provision or by its severance from this Agreement; and (C) there
shall be added automatically as a part of this Agreement a provision as similar
in terms to such illegal, invalid or unenforceable provision as may be possible
and still be legal, valid and enforceable. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
as broad as is enforceable.

 

J. WAIVER

 

37. The parties acknowledge and agree that the failure of either party to
enforce any provision of this Agreement shall not constitute a waiver of that
particular provision, or of any other provisions of this Agreement.

 

K. SUCCESSORS AND ASSIGNS

 

38. The Executive acknowledges and agrees that this Agreement may be assigned by
the Bank to any successor-in-interest and shall inure to the benefit of, and be
fully enforceable by, any successor and/or assignee; and this Agreement will be
fully binding upon, and may be enforced by the Executive against, any successor
and/or assignee of the Bank.

 

39. The Executive acknowledges and agrees that his obligations, duties and
responsibilities under this Agreement are personal and shall not be assignable,
and that this Agreement shall be enforceable by the Executive only. In the event
of the Executive’s death, this Agreement shall be enforceable by the Executive’s
estate, executors and/or legal representatives, only to the extent provided
herein.

 

10

 

 

L. CHOICE OF LAW

 

40. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND ALL
QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, INTERPRETATION AND PERFORMANCE
OF THIS AGREEMENT SHALL BE GOVERNED BY, THE LAWS OF THE STATE OF MICHIGAN,
WITHOUT GIVING EFFECT TO PROVISION THEREOF REGARDING CONFLICT OF LAWS. IT IS
STIPULATED THAT THE STATE OF MICHIGAN HAS A COMPELLING STATE INTEREST IN THE
SUBJECT MATTER OF THIS AGREEMENT AND THAT THE EXECUTIVE HAS OR WILL HAVE REGULAR
CONTACT WITH THE STATE OF MICHIGAN IN THE PERFORMANCE OF THIS AGREEMENT.

 

M. MODIFICATION

 

41. The parties acknowledge and agree that this Agreement and the other
agreements and plans referenced herein constitute the complete and entire
agreement between the parties; that each executed this Agreement based upon the
express terms and provisions set forth herein; that, in accepting employment
with the Bank, the Executive has not relied on any representations, oral or
written, which are not set forth in this Agreement; that no previous agreement,
either oral or written, shall have any effect on the terms or provisions of this
Agreement; and that all previous agreements, either oral or written, are
expressly superseded and revoked by this Agreement. No waiver shall be deemed a
continuing waiver or a waiver of any subsequent breach or default, either of a
similar or different nature, unless expressly so stated in writing.

 

42. Except as otherwise expressly provided in this Agreement, no conditions,
usage of trade, course of dealing or performance, understanding or agreement
purporting to modify, vary, explain or supplement the terms or conditions of
this Agreement unless hereafter made (i) in writing, (ii) referencing an express
provision in this Agreement, (iii) signed by the party to be bound and (iv) in
the case of the Bank, approved by a disinterested majority of the Board of
Directors.

 

N. INDEMNIFICATION

 

43. During the term of this Agreement, the Bank shall indemnify the Executive
against all judgments, penalties, fines, amounts paid in settlement and
reasonable expenses (including, but not limited to, attorneys’ fees) relating to
his or her employment by the Bank to the fullest extent permissible under the
law. To the extent permitted by law, the Bank may purchase such indemnification
insurance as the Board of Directors may from time to time determine.

 

O. ARBITRATION

 

44. Any dispute, controversy, or claim arising out of or relating to this
Agreement or breach thereof, or arising out of or relating in any way to the
employment of the Executive or the termination thereof, shall be submitted to
arbitration in accordance with the Employment Dispute Arbitration Rules of the
American Arbitration Association. Judgment upon the award rendered by the
arbitrator may be entered in any court of competent jurisdiction. In reaching
his or her decision, the arbitrator shall have no authority to ignore, change,
modify, add to or delete from any provision of this Agreement, but instead is
limited to interpreting this Agreement. Notwithstanding the arbitration
provisions set forth in this Agreement, the Executive and the Bank acknowledge
and agree that nothing in this Agreement shall be construed to require the
arbitration of any claim or controversy arising under the NONINTERFERENCE
provisions of this Agreement. These provisions shall be enforceable by any court
of competent jurisdiction and shall not be subject to this Paragraph of the
Agreement. The Executive and the Bank further acknowledge and agree that nothing
in this Agreement shall be construed to require arbitration of any claim for
workers’ compensation or unemployment compensation.

 

11

 

 

P. LEGAL CONSULTATION

 

45. Each party acknowledges that it has carefully read this Agreement, that it
has had an opportunity to consult with his attorney concerning the meaning,
import and legal significance of this Agreement, that it understands the terms
of the Agreement, that all understandings and agreements between Executive and
the Bank relating to the subjects covered in this Agreement are contained in it,
and that it has entered into the Agreement voluntarily and not in reliance on
any promises or representations by the other than those contained in this
Agreement.

 

Q. MISCELLANEOUS

 

46. The Executive shall make himself available, upon the request of the Bank, to
testify or otherwise assist in litigation, arbitration, or other disputes
involving the Bank, or any of the directors, officers, employees, subsidiaries,
or parent corporations of either, at no additional cost during the term of this
Agreement and at any time following the termination of this Agreement.

 

47. The Executive shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, nor
shall the amount of any payment provided for in this Agreement be reduced by any
compensation earned by the Executive as the result of employment by another
employer after the date of termination, or otherwise.

 

48. In the event either party institutes arbitration or litigation to enforce or
protect its rights under this Agreement, the prevailing party in such
arbitration or litigation shall be entitled, in addition to all other relief, to
reasonable attorneys fees, out-of-pocket costs, disbursements, and arbitrator’s
fees relating to such arbitration or litigation.

 

49. This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original, but all of which shall together
constitute one and the same Agreement.

 

50. The Bank shall have no obligation to set aside, earmark or entrust any fund
or money with which to pay its obligations under this Agreement. The Executive
or any successor-in-interest to the Executive shall be and remain simply a
general creditor of the Bank in the same manner as any other creditor having a
general unsecured claim. For purposes of the Code, the Bank intends this
Agreement to be an unfunded, unsecured promise to pay on the part of the Bank.
For purposes of Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), the Bank intends that this Agreement not be subject to ERISA. If it
is deemed subject to ERISA, it is intended to be an unfunded arrangement for the
benefit of a select member of management, who is a highly compensated employee
of the Bank for the purpose of qualifying this Agreement for the “top hat” plan
exception under sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. At no time
shall the Executive have or be deemed to have any lien nor right, title or
interest in or to any specific investment or to any assets of the Bank. If the
Bank elects to invest in a life insurance, disability or annuity policy upon the
life of the Executive, then the Executive shall assist the Bank by freely
submitting to a physical examination and supplying such additional information
necessary to obtain such insurance or annuities.

 

51. When a reference is made in this Agreement to a Paragraph or a Section, such
references shall be to a Paragraph or a Section of this Agreement unless
otherwise indicated. The headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision in this Agreement. Each
use herein of the masculine, neuter or feminine gender shall be deemed to
include the other genders. Each use herein of the plural shall include the
singular and vice versa, in each case as the context requires or as is otherwise
appropriate. The word “or” is used in the inclusive sense. Any agreement or
instrument defined or referred to herein or in any agreement or instrument that
is referred to herein mean such agreement or instrument as from time to time
amended, modified or supplemented, including by waiver or consent. References to
a person are also to its permitted successors or assigns.

 

12

 

 

52. Executive represents that his service as an employee of the Bank will not
violate any agreement: (i) he has made that prohibits him from disclosing any
information he she acquired prior to him becoming employed by the Bank; or (ii)
he has made that prohibits him from accepting employment with the Bank or that
will interfere with his compliance with the terms of this Agreement. Executive
further represents that he has not previously, and will not in the future,
disclose to Bank any proprietary information or trade secrets belonging to any
previous employer. Executive acknowledges that the Bank has instructed him not
to disclose to it any proprietary information or trade secrets belonging to any
previous employer.

 

R. NOTICES

 

53. All notices and other communications required or permitted to be given or
delivered hereunder or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given properly if (a) delivered
personally, (b) delivered by a recognized overnight courier service, (c) sent by
United States mail, postage prepaid, or (d) sent by facsimile transmission
followed by a confirmation copy delivered by recognized overnight courier
service the next day. Such notices, requests, consents and other communications
shall be sent to the respective parties as follows (or at such other address for
a party as shall be specified by like notice to the other party):

 

If to the Bank:

 

Grand River Bank

4471 Wilson Avenue, SW

Grandville, MI 49418

616-929-1600

Attention: Robert P. Bilotti, Chairman

 

If to Executive:

 

Patrick K. Gill

3950 Brigadoon Court, SW

Byron Center, MI 49315

 

54. Any notice or other communication given pursuant to this Agreement shall be
effective (i) in the case of personal delivery, telex, facsimile or scanned
transmission, when received; (ii) in the case of mail, upon the earlier of
actual receipt or five (5) business days after deposit with the United States
Postal Service, first class certified or registered mail, postage prepaid,
return receipt requested; and (iii) in the case of a recognized overnight
courier service, one (1) business day after delivery to the courier service
together with all appropriate fees or charges and instructions for overnight
delivery.

 

[signature page follows]

 

13

 

 

[signature page to Employment Agreement]

 

 

 

EXECUTED AS OF THE DATE FIRST WRITTEN ABOVE.

 

 

    EXECUTIVE                               WITNESS   Patrick K. Gill          
                  BANK:                             By:   WITNESS     Robert P.
Bilotti, Chairman

 



14

